Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew L. Dunlap (Reg. # 60,554) on 12 July 2022.

The application has been amended as follows: 
In the abstract:
In the abstract, in line 2, change “comprises” to --includes--. 

In the claims:
1. (Currently Amended) A computer-implemented method for cleaning training data for a neural network, comprising:
accessing a labeled training data set[[ (S)]];
using a first subset [[(A) ]]of the labeled training data set to train a first model 
filtering a second subset [[(B) ]]of the labeled training data set using the first model to provide a first model-filtered subset 
using the first model-filtered subset of the second subset to train a first refined model 
filtering the first subset using the first refined model to provide a first refined model-filtered subset 
using the first refined model-filtered subset of the first subset to train a second refined model 
filtering the second subset of the labeled training data set using the second refined model to provide a second refined model-filtered subset 
2. (Currently Amended) The method of claim 1, including:
combining the first refined model-filtered subset of the first subset and the second refined model-filtered subset of the second subset to provide a filtered training set
3. (Currently Amended) The method of claim 1, wherein the second refined model-filtered subset
4. (Currently Amended) The method of claim 1, wherein the first subset and the second subset
5. (Currently Amended) The method of claim 1, wherein said filtering the first subset using the first refined model includes: 
executing the neural network using the first refined model  and 
selecting data elements of the first subset [[(A) ]]having labels matching the classification data to provide the first refined model-filtered subset 
6. (Currently Amended) The method of claim 2, further including loading the output model in an instance of the target neural network in an inference engine.
7. (Currently Amended) The method of claim 1, including iteratively: 
(i) using a previously provided refined model-filtered subset of one of the first subset and the second subset to train an instant refined model of the neural network;
(ii) filtering another of the first subset and the second subset using the instant refined model to provide an instant refined model-filtered subset of the other of the first subset and the second subset; and 
(iii) determining whether an iteration criterion is met, and if not, then executing (i) to (iii), and if so, then using a combination of a selected one of the refined model-filtered subsets of the first subset [[(A) ]]and a selected one of the refined model-filtered subsets of the second subset [[(B) ]]to produce a trained model for the neural network.
8. (Currently Amended) The method of claim 7, further including loading the trained 
9. (Currently Amended) A computer system configured to clean training data for a neural network, comprising:
one or more processors and memory storing computer program instructions configured to execute a process comprising:
accessing a labeled training data set[[ (S)]];
using a first subset [[(A) ]]of the labeled training data set to train a first model 
filtering a second subset [[(B) ]]of the labeled training data set using the first model to provide a first model-filtered subset 
using the first model-filtered subset of the second subset to train a first refined model 
filtering the first subset using the first refined model to provide a first refined model-filtered subset 
using the first refined model-filtered subset of the first subset to train a second refined model 
filtering the second subset of the labeled training data set using the second refined model to provide a second refined model-filtered subset 
10. (Currently Amended) The system of claim 9, the process including:
combining the first refined model-filtered subset of the first subset and the second refined model-filtered subset of the second subset to provide a filtered training set
11. (Currently Amended) The system of claim 9, wherein the second refined model-filtered subset 
12. (Currently Amended) The system of claim 9, wherein said filtering the first subset using the first refined model includes: 
executing the neural network using the first refined model  and 
selecting data elements of the first subset [[(A) ]]having labels matching the classification data to provide the first refined model-filtered subset 
13. (Currently Amended) The system of claim 9, the process including iteratively: 
(i) using a previously provided refined model-filtered subset of one of the first subset and the second subset to train an instant refined model of the neural network;
(ii) filtering another of the first subset and the second subset using the instant refined model to provide an instant refined model-filtered subset of the other of the first subset and the second subset; and 
(iii) determining whether an iteration criterion is met, and if not, then executing (i) to (iii), and if so, then using a combination of a selected one of the refined model-filtered subsets of the first subset [[(A) ]]and a selected one of the model-filtered subsets of the second subset [[(B) ]]to produce a trained model for a target neural network.
14. (Currently Amended) The system of claim 13, the process including loading the trained model in an instance of the target neural network in an inference engine.
15. (Currently Amended) A computer program product configured to support cleaning training data for a neural network, comprising a non-transitory computer readable memory storing computer program instructions configured to execute a process comprising:
accessing a labeled training data set[[ (S)]];
using a first subset [[(A) ]]of the labeled training data set to train a first model 
filtering a second subset [[(B) ]]of the labeled training data set using the first model to provide a first model-filtered subset 
using the first model-filtered subset of the second subset to train a first refined model 
filtering the first subset using the first refined model to provide a first refined model-filtered subset 
using the first refined model-filtered subset of the first subset to train a second refined model 
filtering second subset of the labeled training data set using the second refined model to provide a second refined model-filtered subset 
16. (Currently Amended) The computer program product of claim 15, wherein the second refined model-filtered subset 
17. (Currently Amended) The computer program product of claim 15, wherein the first subset and the second subset 
18. (Currently Amended) The computer program product of claim 15, the process including iteratively: 
(i) using a previously provided refined model-filtered subset of one of the first subset and the second subset to train an instant refined model of the neural network;
(ii) filtering another of the first subset and the second subset using the instant refined model to provide an instant refined model-filtered subset of the other of the first subset and the second subset; and 
(iii) determining whether an iteration criterion is met, and if not, then executing (i) to (iii), and if so, then using a combination of a selected one of the refined model-filtered subsets of the first subset [[(A) ]]and a selected one of the model-filtered subsets of the second subset [[(B) ]]to produce a trained model for the neural network.
19. (Currently Amended) The computer program product of claim 18, the process including loading the trained model in an instance of the 
20. (Currently Amended) The computer program product of claim 15, wherein said filtering the first subset using the first refined model includes: 
executing the neural network using the first refined model  and 
selecting data elements of the first subset [[(A) ]]having labels matching the classification data to provide the first refined model-filtered subset 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Guo et al. (US 2021/0125001 A1) discloses a computer-implemented method for cleaning training data for a neural network (see par 4, training CNNs and “clean” training datasets, see par 30, “clean” training dataset, and see par 32 “cleanest” subset of labelled training images), comprising: accessing a labeled training data set (see pars 2, 3, 4, 6, 25, 31, 32, 33, 34, 35, 36, 40, and 44-46 “labeled training dataset”); using a first subset of the labeled training data set to train a first model of the neural network (see par 0032, “A machine vision model (MVM) implemented by a deep convolutional neural network (CNN) is iteratively trained, wherein the initial training iterations employ the “cleanest” subset of labeled training images.”; see par 0036, “An M-category classification model may be trained via curriculum learning employing the N ranked subsets of training images.” and see par. 0070, “In step 1 of process 450, the clean subset of training images in employed in training, via supervised (or weakly-supervised) methods, an MVM model.” and see par 0085 “FIG. 8A illustrates a plot 800 of the training of four separate machine vision models, where some of the models are consistent with the embodiments discussed herein. The x-axis of plot 800 indicates the iteration number in the training of an MVM and the y-axis of plot 800 indicates a loss measure of the corresponding iteration. The training of a conventional model (Model A) that trains via a noisy subset that does not employ a progressive curriculum (i.e., randomly samples from the noisy subset) is shown in plot 802. Conventional Model B, which trains only with the least complex subset (i.e., the clean subset) is shown in plot 804. Note that Model B provides some increased performance (faster convergence and less loss), however Model B may be prone to overfitting issues. Model C, shown in plot 806, trains with a progressive curriculum, where N=2. That is, the progressive curriculum for Model C includes “clean” and “noisy” subsets of training images. Note the increased performance (faster convergence and less loss) of Model C, compared to model B. Further increases in performance are shown in Model D's plot 808, where N=3. The progressive curriculum for Model D includes “clean,” “noisy,” and “noisiest” subsets of training images. Thus, FIG. 8A shows the increased performance of the enhanced models (Model C and Model D) over the conventional models (Model A and Model B).”). 
The closest prior art of record, namely, Guo et al. (US 2021/0125001 A1), does not disclose, teach or suggest, filtering a second subset of the labeled training data set using the first model to provide a first model-filtered subset of the second subset; using the first model-filtered subset of the second subset to train a first refined model of the neural network; filtering the first subset using the first refined model to provide a first refined model-filtered subset of the first subset; using the first refined model-filtered subset of the first subset to train a second refined model of the neural network; and filtering the second subset of the labeled training data set using the second refined model to provide a second refined model-filtered subset of the second subset, as recited in independent claim 1. 

Claims 2-8 are allowable because claims 2-8 are dependent on allowable independent claim 1 above. 

Independent claims 9 and 15 are directed to a computer system (see par 0089, “computer”) configured to clean training data for a neural network (see par 4, training CNNs and “clean” training datasets, see par 30, “clean” training dataset, and see par 32 “cleanest” subset of labelled training images), and a computer program product (see par 0089, program modules executed by a computer) configured to support cleaning training data for a neural network, comprising a non-transitory computer readable memory (see par 0049 “non-transitory storage media” and par 0094 “non-transitory memory” and see par 0089 “computer-executable instructions”) storing computer program instructions configured to execute a process, respectively. Independent claims 9 and 15 recite or contain the same and/or similar claim limitations or features, as recited in the analogous method claim of independent claim 1 above. Therefore, independent claims 9 and 15 are found to be allowable, over the closest prior art of record, namely, Guo et al. (US 2021/0125001 A1), discussed above, for the same and/or similar reasons, as mentioned and discussed above, in independent claim 1 above.  

Claims 10-14 and 16-20 are allowable because claims 10-14 and 16-20 are dependent on allowable independent claims 9 and 15, respectively, above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 10,529,317 B2) teaches neural network, training of a neural network model based on clean training data (see the abstract).
JHA et al. (US 2022/0156577 A1) teaches training neural network model based on data point selection (see title and abstract).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677